Citation Nr: 0500304	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for residuals of a laceration of a right femoral 
artery as a result of surgery performed at a Department of 
Veterans Affairs facility in January 1993.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from February 1969 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied compensation benefits under 38 
U.S.C.A. § 1151 (West 2002) for residuals of a laceration of 
the right femoral artery as a result of surgery performed at 
a VA facility in January 1993.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) became law in 
November 2000.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Proper 
notice has been deemed mandatory by the Court of Appeals for 
Veterans Claims (Court).  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

A review of the file reveals that the veteran has not been 
provided adequate notification as required by the VCAA.  
Specifically, in the December 2003 letter sent to the 
veteran, he was not advised of the information and evidence 
necessary to substantiate his claim for benefits pursuant to 
38 U.S.C.A. § 1151.  Rather, the letter described the 
evidence required to establish service connection for a 
disability based on direct incurrence or aggravation in 
service.  Since the standards are notably different, the 
Board finds that a remand is appropriate in order to correct 
this procedural error.  



Accordingly, this appeal is REMANDED for the following 
development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2004), and any 
other applicable legal precedent.  
Specifically, the veteran should be fully 
informed of the information and evidence 
required to substantiate his claim for 
benefits under 38 U.S.C. § 1151, and 
advised of the division of 
responsibilities between him and VA in 
obtaining such evidence.  The veteran 
should also be advised to send any 
additional evidence pertinent to the 
appeal to VA.

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the claim for entitlement to 
compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for residuals of a 
laceration of the right femoral artery as 
a result of surgery at a VA facility in 
January 1993 should be re-adjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


